DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         NELSON BAPTISTE,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-159

                               [May 7, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John S. Kastrenakes, Judge; L.T. Case No.
502009CF007177BXXXMB.

  Antony P. Ryan, Regional Counsel and Richard G. Bartmon, Assistant
Regional Counsel of the Office of Criminal Conflict and Civil Regional
Counsel, West Palm Beach, for appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

LEVINE, C.J., WARNER and MAY, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.